BARFIELD, Judge.
There is competent substantial evidence in the record to support the findings and conclusions of the deputy commissioner as to each issue raised by appellant as well as the issue raised by cross-appellant with the exception of her approval of late filing of medical bills by two of appellee’s physicians. Appellee concedes error as to this point on appeal.
That portion of the order of the deputy commissioner requiring the employer to pay past medical bills of Drs. Bennett and Custer is REVERSED. The final order is, otherwise, AFFIRMED.
MILLS and JOANOS, JJ., concur.